Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2022-004
Release Date: 11/4/2022
CC:INTL:B04
PRESP-101097-22
UILC:

367.03-08

date:

October 24, 2022

to:

from:

subject:

Deborah T. Palacheck
(Director, Cross Border Activities, Large Business & International)
Peter H. Blessing
(Associate Chief Counsel, International)

Active trade or business requirement under Treas. Reg. § 1.367(a)-3(c)(3)(i)(A)
This memorandum should not be used or cited as precedent.
FACTS
Assumed Facts
The following facts are assumed for purposes of the two scenarios described below.
•

USCo, a domestic corporation, files a U.S. income tax return on a calendar basis.
USCo is wholly owned by USSH, a U.S. citizen.

•

FA, a foreign corporation, conducts research and product development. It has a
single class of stock outstanding at all times.

•

FA will acquire all the USCo stock from USSH in exchange for newly issued FA
stock pursuant to a reorganization described in section 368(a)(1)(B).

•

The requirements provided in Treas. Reg. § 1.367(a)-3(c), other than that
described in Treas. Reg. § 1.367(a)-3(c)(3)(i)(A), have been satisfied.

PRESP-101097-22

2

Scenario 1:
FA has conducted research and product development for the entire 36-month period
immediately before the acquisition of the USCo stock. During this time, FA employed
more than 100 employees. FA has received offers to buy or license its products, but it
has not generated income. FA has decided not to license or sell its products because it
believes they will generate more consumer interest with further development. Thus, FA
is a “pre-revenue corporation.” FA would need to obtain approval from U.S. and foreign
regulatory agencies to license or sell its products. FA’s products are novel; however, it
is likely that FA’s products will obtain the requisite approvals though it is uncertain
whether approval would be granted within the next 12 months.
Scenario 2:
For a period of time since the beginning of the 36-month period immediately before the
acquisition of the USCo stock, FA had been selling product 1 and developing product 2.
During this time, FA employed more than 150 employees. FA generated significant
income in year 1 from selling product 1 to its customers. However, despite FA having
exercised reasonable precautions, a regulatory agency discovered a product defect
related to product 1, and FA was required to discontinue sales of product 1. During
year 2, FA did not generate any income from product 1 or product 2. FA also reduced
the number of its employees, but it continued to develop product 2 and continued to
attempt to remedy the defect in product 1. FA received governmental approval from the
relevant regulatory agencies to sell product 2 to customers, and generated income in
year 3 from sales of product 2.
ISSUE
Whether a transferee foreign corporation, or any qualified subsidiary or any qualified
partnership, that has not generated income during the entire 36-month period described
in the active trade or business (“ATB”) requirement1 of the ATB test can satisfy that
requirement in light of its standard that there be activities which “must ordinarily include
the collection of income.”
LAW
Subject to certain exceptions, section 367(a)(1) provides that if a U.S. person transfers
property to a foreign corporation in an exchange described in section 332, 351, 354,
356, or 361, the foreign corporation will not be considered a corporation for purposes of
determining the extent to which the U.S. person recognizes gain on such transfer.

1 See Treas. Reg. § 1.367(a)-3(c)(3)(i)(A); see also Treas. Reg. § 1.367(a)-3(c)(5)(vi), (vii), and

(viii).

PRESP-101097-22

3

In 1987, the Department of the Treasury (the “Treasury Department”) and the Internal
Revenue Service (“IRS”) issued Notice 87-85, which announced rules that would
substantially alter temporary regulations under section 367(a). Those rules set forth
certain exceptions to the general gain recognition rule of section 367(a)(1) for transfers
of stock or securities of a domestic or foreign corporation by a U.S. person to a foreign
corporation.2 Specifically, Notice 87-85 announced that regulations under section
367(a) would provide an exception to the general rule of gain recognition for certain
transfers, including transfers where a U.S. person transfers stock or securities to a
foreign corporation if the U.S. person owned less than 5 percent of both the total voting
power and the total value of the stock of the transferee corporation immediately after the
exchange. As such, there were instances, particularly in the context of widely-held
domestic corporations, where U.S. shareholders transferring domestic stock to a foreign
corporation were able to avoid the application of section 367(a)(1) based on their stock
ownership percentage in the transferee foreign corporation after the exchange.
In 1994, the Treasury Department and the IRS issued Notice 94-46, which announced
that the regulations under section 367(a) would be modified because the Treasury
Department and the IRS were “concerned that widely-held U.S. companies with foreign
subsidiaries [had] undertaken certain restructurings [i.e., inversions] for tax-motivated
purposes.”3 The notice further provided that “[t]he Internal Revenue Service and
Treasury Department are concerned that these transactions, or related transactions
undertaken pursuant to the restructurings, present opportunities for avoidance of U.S.
tax.”4
In 1995, temporary and proposed regulations were issued to address inversions and
implement Notice 94-46 with certain modifications. The preamble to the temporary
regulations described one such modification as follows:
[T]hese regulations contain a new active trade or business requirement not
contained in Notice 94-46, which taxpayers must meet in order to qualify for an
exception to the general rule of taxation under section 367(a). The IRS and the
Treasury Department added the active trade or business requirement to address
abuse potential, in particular, in a case in which a U.S. target company is smaller
than a foreign acquirer that was formed and capitalized with a view to enabling
the smaller U.S. company to move offshore. The IRS and the Treasury
Department believe that this type of transaction presents an inappropriate
2 See Notice 87-85, 1987-2 C.B. 395; see also Treas. Reg. § 1.367(a)-3T (1995).
3 Notice 94-46, 1994-1 C.B. 356 (announcing that the regulations under section 367(a) will be modified to

provide that the transfer of stock or securities of a domestic corporation by a U.S. person to a foreign
corporation is taxable under section 367(a)(1) if all U.S. transferors own in the aggregate 50 percent or
more of either the total voting power or the total value of the stock of the transferee corporation
immediately after the exchange).
4 Id.

PRESP-101097-22

4

opportunity for avoiding the anti-deferral regime without payment of the tax
envisioned by Notice 94-46. The IRS and the Treasury Department believe that
an exception to taxation is proper only in cases where a combination of two
active businesses is contemplated and that the opportunity for tax avoidance is
ameliorated when such businesses have been conducted for a period of at least
36 months prior to the exchange. Under the requirement contained in the
regulations, no exception to taxation is available unless either the transferee
foreign corporation or an affiliate of that corporation was engaged in the active
conduct of a trade or business for the entire 36-month period prior to the
exchange, and unless such business is substantial in relation to the business
conducted by the U.S. target company.5
Under the final regulations, Treas. Reg. § 1.367(a)-3(c) provides an exception to the
general rule of section 367(a)(1) for certain transfers by a U.S. person of stock or
securities of a domestic corporation to a foreign corporation. This exception only
applies, however, if the U.S. target company complies with the reporting requirements in
Treas. Reg. § 1.367(a)-3(c)(6) and if the four conditions set forth in Treas. Reg. §
1.367(a)-3(c)(1)(i) through (iv) are satisfied. The condition set forth in Treas. Reg. §
1.367(a)-3(c)(1)(iv) requires that the ATB test, as described in Treas. Reg. § 1.367(a)3(c)(3), be satisfied.
The ATB test is met if three requirements are satisfied. First, under the ATB
requirement set forth in Treas. Reg. § 1.367(a)-3(c)(3)(i)(A), the transferee foreign
corporation (or any qualified subsidiary or qualified partnership) must have been
engaged in the active conduct of a trade or business outside the United States for
the entire 36-month period immediately preceding the transfer. For this purpose,
the terms “trade or business,” “active conduct,” and “outside of the United States”
are defined in Treas. Reg. § 1.367(a)-2(d)(2), (3), and (4), respectively.6 When
defining a trade or business, Treas. Reg. § 1.367(a)-2(d)(2) states:
Whether the activities of the foreign corporation constitute a trade or
business is determined based on all the facts and circumstances. In
general, a trade or business is a specific unified group of activities that
constitute (or could constitute) an independent economic enterprise carried
on for profit …. The group of activities must ordinarily include the collection
of income and the payment of expenses. If the activities of the foreign
corporation do not constitute a trade or business, then the exception
provided by this section does not apply, regardless of the level of activities
carried on by the corporation.7
5 T.D. 8638, Preamble, 60 FR 66739.
6 Treas. Reg. § 1.367(a)-3(c)(3)(i)(A).
7 Treas. Reg. § 1.367(a)-2(d)(2) (emphasis added).

PRESP-101097-22

5

Second, at the time of the transfer, neither the transferors nor the transferee foreign
corporation (and, if applicable, the qualified subsidiary or qualified partnership
engaged in the active trade or business) has an intention to substantially dispose of
or discontinue such trade or business.8
Finally, the substantiality test of Treas. Reg. § 1.367(a)-3(c)(3)(iii) must be
satisfied.9
Language describing the ATB requirement in Treas. Reg. § 1.367(a)-3(c)(3)(i)(A) is
substantially similar to language in Treas. Reg. § 1.355-3(b)(2)(ii) regarding the
active business requirement under section 355(b).10 The language in the section
355 regulation preceded and was the backdrop for the section 367(a) regulation’s
ATB requirement. When describing a trade or business, both provisions state that
the relevant corporation’s activities must “ordinarily” include the collection of income
and the payment of expenses.
The word “ordinarily” has not been interpreted in published guidance for purposes
of the ATB requirement in Treas. Reg. § 1.367(a)-3(c)(3)(i)(A). However, in 1982,
before the issuance of Notice 94-46 and Treas. Reg. § 1.367(a)-3(c), a section 355
revenue ruling11 provided the following interpretation of the word “ordinarily”:
The use of the word “ordinarily” in section 1.355-1(c)12 of the regulations
indicates that there are exceptional situations where, based upon all the
facts and circumstances, there is no concurrent receipt of income and
payment of expenses which, nevertheless, will constitute an [ATB] within the
meaning of section 355(b) of the Code.
In that ruling, the IRS ruled that a corporation, Y, was engaged in the active
conduct of a trade or business within the meaning of section 355(b), even though it
failed to collect any income for one year during the relevant period.13 Y’s only
8 See Treas. Reg. § 1.367(a)-3(c)(3)(i)(B).
9 See Treas. Reg. § 1.367(a)-3(c)(3)(i)(C).
10 See Treas. Reg. § 1.355-3(b)(2)(ii).
11 See Rev. Rul. 82-219, 1982-2 C.B. 82.

Before 1982, the IRS issued revenue rulings that could be
interpreted as requiring income to qualify as an ATB. See Rev. Rul. 57-464, 1957-2 C.B. 244, and Rev.
Rul. 57-492, 1957-2 C.B. 247. As discussed further below, these revenue rulings were suspended in
2019 by Rev. Rul. 2019-09, 2019-14 I.R.B. 925.
12 This language is currently located in Treas. Reg. § 1.355-3(b)(2)(ii).
13 See Rev. Rul. 82-219, 1982-2 C.B. 82 (“Y’s failure to receive manufacturing receipts during 1980 was

unforeseen and caused by events outside of its control [(i.e.,Y’s only customer, Z, went bankrupt and
unilaterally cancelled further orders from Y)]. Y took all reasonable steps to secure manufacturing receipts
by redesigning its limited use product and actively seeking new customers for such product, and shortly

PRESP-101097-22

6

customer, Z, unexpectedly went bankrupt; and Z’s plant shut down. Although Y
reduced its workforce during this period, it retained some employees to manage its
equipment, modify its product, and seek new customers. The IRS determined that
the failure of Y to generate revenue was unforeseen and caused by “extraordinary
facts” beyond its control.
On September 25, 2018, the IRS issued a statement announcing a study regarding
the ATB rule under section 355(b).14 The statement explained that the IRS and the
Treasury Department are considering guidance to address, for purposes of section
355, “whether a business can qualify as an ATB if entrepreneurial activities, as
opposed to investment or other non-business activities, take place with the purpose
of earning income in the future, but no income has yet been collected.” 15 The
statement also announced that the IRS would entertain private letter ruling requests
on the issue.16
On March 21, 2019, the IRS issued Revenue Ruling 2019-09, which, pending
completion of the study of the ATB test under section 355 announced in 2018,
suspended two section 355 revenue rulings17 that focused on the lack of income
generated by the activities under consideration and, accordingly, “could be
interpreted as requiring income” to qualify as an ATB.
On May 6, 2019, the IRS issued a statement, explaining that the study regarding
the ATB test under section 355 announced in 2018 was ongoing and requesting
information regarding certain ventures to facilitate the study.18 The statement notes
that the study contemplates a deviation from the historic approach under section
thereafter began to again receive manufacturing receipts from its business. These extraordinary facts,
when coupled with Y's activities before January, 1980, and after January, 1981, indicate that Y was
engaged in the active conduct of a trade or business within the meaning of section 355(b)”).
14 See IRS statement regarding the active trade or business requirement for section 355 distributions,

https://www.irs.gov/newsroom/irs-statement-regarding-the-active-trade-or-businessrequirement-forsection-355-distributions (Sept. 25, 2018).
15 Id.
16 Since the statement, the IRS has issued private letter rulings that address situations that previously

may not have satisfied the ATB test under section 355 because income was not collected during the
relevant period under the section 355 regulations.
17 Rev. Rul. 57-464, 1957-2 C.B. 244, and Rev. Rul. 57-492, 1957-2 C.B. 247.

The suspension of these
revenue rulings is pending the completion of a study regarding the ATB requirement under sections
355(a)(1)(C) and (b). The study is ongoing.
18 See IRS request for information regarding the active trade or business requirement for section 355

separations of entrepreneurial ventures, https://www.irs.gov/newsroom/irs-request-for-informationregarding-theactive-trade-or-business-requirement-for-section-355-separations-of-entrepreneurialventures (May 6, 2019).

PRESP-101097-22

7

355. Under that approach, the IRS generally has required a qualifying ATB to have
collected income continuously for the period set forth in the section 355 regulations
“in the absence of exceptional circumstances beyond the business’s control (such
as drought, fire, financial distress, or seasonal downtime).”19
ANALYSIS AND CONCLUSIONS
Because the section 355 and 367 regulations use similar language when defining
an ATB, taxpayers might contend that the phrase “ordinarily include the collection
of income” should be interpreted to have the same meaning under both sets of
regulations and, accordingly, might assert that Revenue Ruling 2019-09 and the
IRS statements in 2018 and 2019 are relevant for the ATB requirement under
section 367(a).
The interpretation of “ordinarily,” as described in Revenue Ruling 82-219, which
was in effect before Notice 94-46 and Treas. Reg. § 1.367(a)-3(c) were issued,
should apply for purposes of interpreting the ATB requirement of Treas. Reg. §
1.367(a)-3(c)(3)(i)(A). This interpretation, which allows for an ATB absent the
collection of income only in exceptional circumstances, is consistent with the policy
underlying the ATB test under section 367(a).
As indicated in Notice 94-46, certain transfers of stock of domestic corporations to
foreign corporations were undertaken for tax-motivated purposes and presented
opportunities for tax avoidance. Similarly, the preamble to the 1995 temporary and
proposed regulations under section 367(a) explains that the ATB test was added to
prevent the potential for abuse, including the avoidance of the anti-deferral regimes
described in Notice 94-46. Thus, the ATB requirement under section 367(a) should
be interpreted in a manner that would not unduly weaken the anti-avoidance and
anti-inversion policies of Treas. Reg. § 1.367(a)-3(c).
Moreover, this conclusion is unaffected by the IRS statements, in 2018 and 2019,
and Revenue Ruling 2019-09. By their terms, the 2018 and 2019 statements and
Revenue Ruling 2019-09 apply only with respect to the ATB rule under section 355.
Furthermore, the policies that motivated the study of this issue under section 355
are distinguishable from the anti-avoidance and anti-inversion policies underlying
the ATB requirement under Treas. Reg. § 1.367(a)-3(c)(3)(i)(A). For example, the
policy concern, under section 355, regarding separating business assets from
inactive assets20 to avoid dividend treatment are distinguishable from anti-inversion
19 Id.
20 See REG-134016-15, Preamble, 81 Fed. Reg. 46004 (July 15, 2016) (“It is generally understood that

Congress intended section 355 to be used to separate businesses, not to separate inactive assets from a
business”); see also S. Rep. No. 83-1622, at 50-51 (noting that section 355 “contemplates that a tax-free
separation shall involve only the separation of assets attributable to the carrying on of an active business”

PRESP-101097-22

8

policy. The anti-inversion policy is, in general, to discourage acquisitions of
domestic corporations by foreign corporations that can allow the avoidance of U.S.
tax on foreign operations, and permit earnings-stripping techniques to avoid U.S.
tax on U.S. operations, by imposing gain on U.S. persons that are shareholders of
the target domestic corporation. The base erosion concerns underlying Treas. Reg.
§ 1.367(a)-3(c)(3)(i)(A) differ from policies promoting market-efficient allocation of
capital and resources underlying section 355.
The safeguards in place to protect section 355 and Treas. Reg. § 1.367(a)-3(c)
policies also differ. Under section 355, there are statutory and regulatory
protections in place, such as requirements related to device,21 continuity of
shareholder interest,22 and the section 355(e) provisions,23 that are distinguishable
and, arguably, more robust than those present under Treas. Reg. § 1.367(a)-3(c).
In addition, section 355’s ATB test is more stringent from a temporal standpoint
given that it requires a 60-month period of active conduct preceding the distribution,
whereas Treas. Reg. § 1.367(a)-3(c)(3)(i)(A) only requires a 36-month period of
activity prior to the acquisition.24
Accordingly, to ensure that the policy of Treas. Reg. § 1.367(a)-3(c) is furthered,
the word “ordinarily” described in Treas. Reg. § 1.367(a)-3(c)(3)(i)(A) (by cross
reference to Treas. Reg. § 1.367(a)-2(d)) should be interpreted to mean that only in
exceptional (i.e., extraordinary) situations should the foreign corporation be treated
as satisfying the ATB requirement even though it does not generate income during
the entire 36-month period immediately before the transfer. As a general rule, an
entity cannot satisfy the ATB requirement if its activities are solely research and
product development, and it does not generate income for the entire 36-month
period.25 A pre-revenue corporation’s lack of income while a product is being
developed does not constitute an exceptional circumstance for this purpose.

and does not permit “the tax free separation of an existing corporation into active and inactive entities”).
21 See IRC 355(a)(1)(B).
22 See Treas. Reg. § 1.355-2(c).
23 See IRC 355(e).
24 See Treas. Reg. §§ 1.355-3(b)(3) and 1.367(a)-3(c)(3)(i)(A).
25 As noted above, this is a general rule, and the ATB requirement determination will be based on the

unique facts and circumstances presented. The scenarios provided are for illustrative purposes.

PRESP-101097-22

9

Scenario 1
FA is a pre-revenue corporation. It has received offers to purchase or license its
products, and its products will likely obtain the requisite approvals. It also has
many employees. However, FA’s having not yet generated income is not related to
an unforeseen circumstance outside of its control. Accordingly, FA’s lack of income
during the product development phase does not constitute an exceptional situation.
Therefore, FA has not demonstrated that its activities “ordinarily” include the
collection of income, and the ATB requirement of Treas. Reg. § 1.367(a)3(c)(3)(i)(A) has not been satisfied.
Scenario 2
FA has generated income for two of the three years immediately preceding the
acquisition of the USCo stock. FA’s failure to earn income during the entire threeyear period immediately before the acquisition of the USCo stock is based on
circumstances not reasonably anticipated by FA. In addition, FA continued to
develop a product during year 2 and generated income in year 3 related to sales of
product 2. In this case, the temporary cessation of generating income is not
dispositive of whether FA can meet the requirements of Treas. Reg. § 1.367(a)3(c)(3). Further, the unexpected discovery of a product defect, and FA’s resulting
loss of income, constitute an exceptional situation. Thus, FA has demonstrated
that its activities “ordinarily” include the collection of income, and its activities
constitute a “trade or business” for purposes of satisfying the ATB requirement of
Treas. Reg. § 1.367(a)-3(c)(3)(i)(A).26
Please call L. Ulysses Chatman at (202) 317-3800 if you have any questions.

26 The conclusions in this memorandum have no bearing on the meaning of “ordinarily” for purposes of

the section 355 ATB requirement, and no inference is intended for any other purpose.

